Knapp v Finger Lakes Ny, Inc. (2020 NY Slip Op 05431)





Knapp v Finger Lakes Ny, Inc.


2020 NY Slip Op 05431


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020

PRESENT: CENTRA, J.P., CARNI, CURRAN, AND TROUTMAN, JJ. (Filed Oct. 2, 2020.) 


MOTION NO. (1050/19) CA 19-00507.

[*1]TINA KNAPP AND MICHAEL KNAPP, PLAINTIFFS-APPELLANTS, 
vFINGER LAKES NY, INC., DOING BUSINESS AS DIVERSIFIED CONTRACTING COMPANY, AND JOEL S. SMITH, DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.